EXHIBIT 10.6
PARTICIPATION AGREEMENT
EXTRACTION OIL & GAS, INC.
EXECUTIVE SEVERANCE PLAN


This Participation Agreement is made and entered into by and between the
Executive set forth below (“you”) and Extraction Oil & Gas, Inc., a Delaware
corporation (the “Company”), effective as of ________________________ (the
“Agreement Date”).


The Company maintains the Extraction Oil & Gas, Inc. Executive Severance Plan
(the “Plan”), which provides specified severance benefits in connection with
certain Qualifying Terminations (as defined in the Plan). You hereby acknowledge
that you have read and understand all of the terms of the Plan, and that you
agree to participate in the Plan subject to those terms. You agree that as a
result of you becoming a participant in the Plan, the Employment Agreement
between the Company and you dated ________________________ will be terminated in
its entirety, and that neither you nor the Company will have any further rights
or obligations under such Employment Agreement as of the Agreement Date.


By signing this Participation Agreement, you are also acknowledging that you
have read and understand all of the terms of the Restrictive Covenant Agreement
attached as Exhibit 1 to this Participation Agreement, and that you agree to all
of the terms of that Restrictive Covenant Agreement as a condition to
participating in the Plan.


IN WITNESS WHEREOF, each of the parties has executed this Participation
Agreement, in the case of the Company by its duly authorized officer, as of the
Agreement Date.




EXTRACTION OIL & GAS, INC. EXECUTIVE




Sign name: Sign name:




Print name: Print name:


Title:











--------------------------------------------------------------------------------

EXHIBIT 10.6
EXHIBIT A TO PARTICIPATION AGREEMENT


RESTRICTIVE COVENANT AGREEMENT


THIS RESTRICTIVE COVENANT AGREEMENT (“Agreement”) is made by and between
Extraction Oil & Gas, Inc., a Delaware corporation (the “Company”), and [Name]
(“Executive”) effective [Date] (the “Effective Date”), and hereby amends and
replaces in its entirety any other restrictive covenant agreement heretofore
entered into between Executive and the Company or any of its affiliates.


W I T N E S S E T H:


WHEREAS, the Company maintains an Executive Severance Plan (the “Plan”).


WHEREAS, Executive is required to enter into this Agreement as a condition to
participating in the Plan.


NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:


ARTICLE I
DEFINITIONS


In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, capitalized words shall have the meanings from the Plan.


ARTICLE II
PROTECTION OF INFORMATION


2.1 Disclosure to and Property of the Company. For purposes of this Article II,
the term “the Company” shall include the Company and any of its affiliates, and
any reference to “employment” or similar terms shall include a director and/or
consulting relationship. All information, trade secrets, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed, disclosed to or
acquired by Executive, individually or in conjunction with others, during the
period of Executive’s employment by the Company (whether during business hours
or otherwise and whether on the Company’s premises or otherwise) that relate to
the Company’s or any of its affiliates’ businesses, trade secrets, products or
services (including, without limitation, all such information relating to
corporate opportunities, strategies, business plans, product specifications,
compositions, manufacturing and distribution methods and processes, research,
financial and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or production, marketing and
merchandising techniques, prospective names and marks) and all writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression
(collectively, “Confidential Information”) shall be disclosed to the Company and
are and shall be the sole and exclusive property of the Company or its
affiliates, as applicable. Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements,



--------------------------------------------------------------------------------

EXHIBIT 10.6
discoveries, inventions and other similar forms of expression (collectively,
“Work Product”) are and shall be the sole and exclusive property of the Company
(or its affiliates). Executive agrees to perform all actions reasonably
requested by the Company or its affiliates to establish and confirm such
exclusive ownership. Upon Executive’s Termination of Employment, for any reason,
Executive promptly shall deliver such Confidential Information and Work Product,
and all copies thereof, to the Company.


2.2 Disclosure to Executive. The Company has and will disclose to Executive and
place Executive in a position to have access to or develop Confidential
Information and Work Product of the Company (or its affiliates); and has and
will entrust Executive with business opportunities of the Company (or its
affiliates); and has and will place Executive in a position to develop business
good will on behalf of the Company (or its affiliates).


2.3 No Unauthorized Use or Disclosure.


(a) Executive agrees to preserve and protect the confidentiality of all
Confidential Information and Work Product of the Company and its affiliates.
Executive agrees that Executive will not, at any time during or after
Executive’s employment with the Company, make any unauthorized disclosure of,
and Executive shall not remove from the Company premises, Confidential
Information or Work Product of the Company or its affiliates, or make any use
thereof, except, in each case, in the carrying out of Executive’s
responsibilities hereunder. Executive shall use all reasonable efforts to cause
all persons or entities to whom any Confidential Information shall be disclosed
by Executive hereunder to preserve and protect the confidentiality of such
Confidential Information.


(b) Executive shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by law; provided, however, that in the event disclosure is required by
applicable law, Executive shall provide the Company with prompt notice of such
requirement prior to making any such disclosure, so that the Company may seek an
appropriate protective order.


(c) At the request of the Company at any time, Executive agrees to deliver to
the Company all Confidential Information that Executive may possess or control.
Executive agrees that all Confidential Information of the Company (whether now
or hereafter existing) conceived, discovered or made by Executive during the
period of Executive’s employment by the Company exclusively belongs to the
Company (and not to Executive), and upon request by the Company for specified
Confidential Information, Executive will promptly disclose such Confidential
Information to the Company and perform all actions reasonably requested by the
Company to establish and confirm such exclusive ownership. Affiliates of the
Company shall be third party beneficiaries of Executive’s obligations under this
Article II. As a result of Executive’s employment by the Company, Executive may
also from time to time have access to, or knowledge of, Confidential Information
or Work Product of third parties, such as customers, suppliers, partners, joint
venturers, and the like, of the Company and its affiliates. Executive also
agrees to preserve and protect the confidentiality of such third party
Confidential Information and Work Product.


(d) Nothing in this Agreement (including Article III below) will prevent
Executive from: (i) reporting possible violations of applicable law to any
governmental agency or entity; or (ii) making disclosures that are protected
under the whistleblower provisions of applicable law. For the avoidance of
doubt, nothing herein shall prevent Executive from making a disclosure of a
trade secret that: (A) is made in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected



--------------------------------------------------------------------------------

EXHIBIT 10.6
violation of law; or (B) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Further, an
individual who files a lawsuit for retaliation by an employer of reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (X) files any document containing the trade secret under seal; and
(Y) does not disclose the trade secret, except pursuant to court order.


2.4 Ownership by the Company. If, during Executive’s employment by the Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to the Company’s business, products, or
services, whether such work is created solely by Executive or jointly with
others (whether during business hours or otherwise and whether on the Company’s
premises or otherwise), including any Work Product, the Company shall be deemed
the author of such work if the work is prepared by Executive in the scope of
Executive’s employment; or, if the work relating to the Company’s business,
products, or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work. If the work relating to the
Company’s business, products, or services is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire during Executive’s employment by the Company,
then Executive hereby agrees to assign, and by these presents does assign, to
the Company all of Executive’s worldwide right, title, and interest in and to
such work and all rights of copyright therein.


2.5 Assistance by Executive. During the period of Executive’s employment by the
Company, Executive shall assist the Company and its nominee, at any time, in the
protection of the Company’s or its affiliates’ worldwide right, title and
interest in and to Confidential Information and Work Product and the execution
of all formal assignment documents requested by the Company or its nominee(s)
and the execution of all lawful oaths and applications for patents and
registration of copyright in the United States and foreign countries. For the
period of 2 years after Executive’s Termination of Employment, at the request
from time to time and expense of the Company or its affiliates, Executive shall
assist the Company or its nominee(s) in the protection of the Company’s or its
affiliates’ worldwide right, title and interest in and to Confidential
Information and Work Product and the execution of all formal assignment
documents requested by the Company or its nominee and the execution of all
lawful oaths and applications for patents and registration of copyright in the
United States and foreign countries.


2.6 Remedies. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article II by Executive, and the
Company or its affiliates shall be entitled to enforce the provisions of this
Article II by terminating Severance Benefits then owing to Executive and to
specific performance and injunctive relief as remedies for such breach or any
threatened breach; provided, that, to the extent the Company receives monetary
damages from Executive, such amounts shall not exceed the total value of
Severance Benefits Executive received. Such remedies shall not be deemed the
exclusive remedies for a breach of this Article II but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Executive and Executive’s agents. However, if it is determined that
Executive has not committed a breach of this Article II, then the Company shall
resume Severance Benefits due under the Plan and pay to Executive and
Executive’s spouse, if applicable, all Severance Benefits that had been
suspended pending such determination.





--------------------------------------------------------------------------------

EXHIBIT 10.6
ARTICLE III
STATEMENTS CONCERNING THE COMPANY


3.1 Statements Concerning the Company. Subject to Section 2.3(d) above,
Executive shall refrain, both during and after the termination of the employment
relationship, from publishing any oral or written statements about the Company,
any of its affiliates or any of the Company’s or such affiliates’ directors,
officers, employees, consultants, agents or representatives that (a) are
slanderous, libelous or defamatory, (b) disclose Confidential Information of the
Company, any of its affiliates or any of the Company’s or any such affiliates’
business affairs, directors, officers, employees, consultants, agents or
representatives, or (c) place the Company, any of its affiliates, or any of the
Company’s or any such affiliates’ directors, officers, employees, consultants,
agents or representatives in a false light before the public. The Company agrees
that the members of the Board and the Company’s named executive officers, while
serving in such capacity for the Company, shall not make negative comments about
Executive or otherwise disparage Executive in any manner that is likely to be
harmful to Executive’s business reputation. The foregoing shall not be violated
by truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), and the
foregoing limitation on the Company’s executives and directors shall not be
violated by statements that they in good faith believe are necessary or
appropriate to make in connection with performing their duties and obligations
to the Company.


3.2 Enforcement Rights. A violation or threatened violation of this Article III
may be enjoined by the courts. The rights afforded the Company and its
affiliates under this provision are in addition to any and all rights and
remedies otherwise afforded by law.


ARTICLE IV
NON-COMPETITION AGREEMENT


4.1 Definitions. As used in this Article IV, the following terms shall have the
following meanings:


“Business” means (a) during the period of Executive’s employment by the Company,
the core products and services provided by the Company and its affiliates during
such period and other products and services that are functionally equivalent to
the foregoing, and (b) during the portion of the Prohibited Period that begins
on Executive’s Termination of Employment, the products and services provided by
the Company and its affiliates at the time of such Termination of Employment and
other products and services that are functionally equivalent to the foregoing.


“Competing Business” means any business, individual, partnership, firm,
corporation or other entity which wholly or in any significant part engages in
any business competing with the Business in the Restricted Area. In no event
will the Company or any of its affiliates be deemed a Competing Business.


“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.


“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental



--------------------------------------------------------------------------------

EXHIBIT 10.6
standards or controls, energy regulations and occupational, safety and health
standards or controls including those arising under environmental laws) of any
Governmental Authority.


“Prohibited Period” means the period during which Executive is employed by the
Company and a period of 2 years following Executive’s Termination of Employment.


“Restricted Area” means any geographic area within a 100-mile radius of any
location where the Company or its affiliates engages in the Business, and for
which Executive has or had responsibilities, during the period of Executive’s
employment.


4.2 Non-Competition; Non-Solicitation. Executive and the Company agree to the
non-competition and non-solicitation provisions of this Article IV in
consideration for the Confidential Information provided by the Company to
Executive pursuant to Article II of this Agreement, to protect the trade secrets
and confidential information of the Company or its affiliates disclosed or
entrusted to Executive by the Company or its affiliates or created or developed
by Executive for the Company or its affiliates, to protect the business goodwill
of the Company or its affiliates developed through the efforts of Executive
and/or the business opportunities disclosed or entrusted to Executive by the
Company or its affiliates and as an additional incentive for the Company to
enter into this Agreement and provide Severance Benefits.


(a) Subject to the exceptions set forth in Section 4.2(b) below, Executive
expressly covenants and agrees that during the Prohibited Period (i) Executive
will refrain from carrying on or engaging in, directly or indirectly, any
Competing Business in the Restricted Area and (ii) Executive will not, and
Executive will cause Executive’s affiliates not to, directly or indirectly, own,
manage, operate, join, become an employee of, partner in, owner or member of (or
an independent contractor to), control or participate in, be connected with or
loan money to, sell or lease equipment or property to, or otherwise be
affiliated with any business, individual, partnership, firm, corporation or
other entity which engages in a Competing Business in the Restricted Area.


(b) Notwithstanding the restrictions contained in Section 4.2(a) above,
Executive or any of Executive’s affiliates may own an aggregate of not more than
2% of the outstanding stock of any class of any corporation engaged in a
Competing Business, if such stock is listed on a national securities exchange or
regularly traded in the over-the-counter market by a member of a national
securities exchange, without violating the provisions of Section 4.2(a) above,
provided that neither Executive nor any of Executive’s affiliates has the power,
directly or indirectly, to control or direct the management or affairs of any
such corporation and is not involved in the management of such corporation.


(c) Executive further expressly covenants and agrees that during the Prohibited
Period, Executive will not, and Executive will cause Executive’s affiliates not
to (i) engage or employ, or solicit or contact with a view to the engagement or
employment of, any person who is an officer or employee of the Company or any of
its affiliates or (ii) canvass, solicit, approach or entice away or cause to be
canvassed, solicited, approached or enticed away from the Company or any of its
affiliates any person who or which is a customer of any of such entities during
the period during which Executive is employed by the Company.


(d) The restrictions contained in this Section 4.2 shall not apply to any
product or service that the Company provided during Executive’s employment but
that the Company no longer provides at Executive’s Termination of Employment.





--------------------------------------------------------------------------------

EXHIBIT 10.6
(e) Before accepting employment with any other person or entity while employed
by the Company during the Prohibited Period, Executive will inform such person
or entity of the restrictions contained in this Article IV.


4.3 Relief. Executive and the Company agree and acknowledge that the limitations
as to time, geographical area and scope of activity to be restrained as set
forth in Section 4.2 above are reasonable and do not impose any greater
restraint than is necessary to protect the legitimate business interests of the
Company. Executive and the Company also acknowledge that money damages would not
be sufficient remedy for any breach of this Article IV by Executive, and the
Company or its affiliates shall be entitled to enforce the provisions of this
Article IV by terminating Severance Benefits then owing to Executive and to
specific performance and injunctive relief as remedies for such breach or any
threatened breach; provided, that, to the extent the Company receives monetary
damages from Executive, such amounts shall not exceed the total value of
Severance Benefits Executive received. Such remedies shall not be deemed the
exclusive remedies for a breach of this Article IV but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Executive and Executive’s agents. However, if it is determined that
Executive has not committed a breach of this Article IV, then the Company shall
resume the Severance Benefits due under the Plan and pay to Executive all
Severance Benefits that had been suspended pending such determination.


4.4 Reasonableness; Enforcement. Executive hereby represents to the Company that
Executive has read and understands, and agrees to be bound by, the terms of this
Article IV. Executive acknowledges that the geographic scope and duration of the
covenants contained in this Article IV are the result of arm’s-length bargaining
and are fair and reasonable in light of (a) the nature and wide geographic scope
of the operations of the Business, (b) Executive’s level of control over and
contact with the Business in all jurisdictions in which it is conducted, (c) the
fact that the Business is conducted throughout the Restricted Area and (d) the
amount of Confidential Information that Executive is receiving in connection
with the performance of Executive’s duties hereunder. It is the desire and
intent of the parties that the provisions of this Article IV be enforced to the
fullest extent permitted under applicable Legal Requirements, whether now or
hereafter in effect and therefore, to the extent permitted by applicable Legal
Requirements, Executive and the Company hereby waive any provision of applicable
Legal Requirements that would render any provision of this Article IV invalid or
unenforceable.


4.5 Reformation. The Company and Executive agree that the foregoing restrictions
are reasonable under the circumstances and that any breach of the covenants
contained in this Article IV would cause irreparable injury to the Company.
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the Restricted Area during
the Prohibited Period, but acknowledges that Executive will receive sufficient
consideration from the Company to justify such restriction. Further, Executive
acknowledges that Executive’s skills are such that Executive can be gainfully
employed in non-competitive employment, and that the agreement not to compete
will not prevent Executive from earning a living. Nevertheless, if any of the
aforesaid restrictions are found by a court of competent jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced. By agreeing to this
contractual modification prospectively at this time, the Company and Executive
intend to make this provision enforceable under the law or laws of all
applicable States, Provinces and other jurisdictions so that the entire
agreement not to compete and this Agreement as prospectively modified shall
remain in full force and effect and shall not be rendered void or illegal. Such
modification shall not affect Severance Benefits to Executive under the Plan.



--------------------------------------------------------------------------------

EXHIBIT 10.6
ARTICLE V
DISPUTE RESOLUTION


5.1 Arbitration. Except as otherwise provided in this Article V, any and all
claims or disputes between Executive and the Company or its parents,
subsidiaries and affiliates (including, without limitation, the validity, scope,
and enforceability of this Article V and claims arising under any federal, state
or local law prohibiting discrimination in employment or governing the
employment relationship in any way) shall be submitted for final and binding
arbitration by a single arbitrator in Denver, Colorado, in accordance with the
rules for resolution of employment disputes of the American Arbitration
Association (“AAA”). The arbitrator shall have the power to gather such
materials, information, testimony, and evidence as he or she deems relevant to
the dispute before him or her, and each party will provide such materials,
information, testimony, and evidence requested by the arbitrator, except to the
extent any information so requested is subject to an attorney-client or other
privilege. The arbitrator shall apply the substantive law of the State of
Colorado (excluding Colorado choice-of-law principles that might call for the
application of some other state’s law), or federal law, or both as applicable to
the claims asserted. The results of the arbitration and the decision of the
arbitrator will be final and binding on the parties and each party agrees and
acknowledges that these results shall be enforceable in a court of law of
competent jurisdiction; provided that the parties agree that the arbitrator and
any court enforcing the award of the arbitrator shall not have the right or
authority to award punitive or exemplary damages to any disputing party. No
demand for arbitration may be made after the date when the institution of legal
or equitable proceedings based on such claim or dispute would be barred by the
applicable statute of limitations. In the event either party must resort to the
judicial process to enforce the provisions of this Agreement, the award of an
arbitrator, or equitable relief granted by an arbitrator, the party seeking
enforcement shall be entitled to recover from the other party all costs of
litigation including, but not limited to, reasonable attorney’s fees and court
costs. All proceedings conducted pursuant to this agreement to arbitrate,
including any order, decision or award of the arbitrator, shall be kept
confidential by all parties. Executive and the Company explicitly recognize that
no provision of this Article V shall prevent either party from seeking to
resolve any dispute relating to Article II or Article IV of this Agreement in a
court of law. Executive and the Company further acknowledge and agree that a
court of competent jurisdiction shall have the power to maintain the status quo
pending the arbitration of any dispute under this Article V, and this Article V
shall not require the arbitration of an application for emergency or temporary
injunctive relief by either party pending arbitration; provided, however, that
the remainder of any such dispute beyond the application for emergency or
temporary injunctive relief shall be subject to arbitration under this Article
V.


5.2 Waiver of Jury Trial. EXECUTIVE ACKNOWLEDGES THAT, BY SIGNING THIS
AGREEMENT, EXECUTIVE IS WAIVING ANY RIGHT THAT EXECUTIVE MAY HAVE TO A JURY
TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, A COURT TRIAL OF ANY CLAIM
ALLEGED BY EXECUTIVE.


ARTICLE VI
MISCELLANEOUS
6.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:



--------------------------------------------------------------------------------

EXHIBIT 10.6

If to Executive, addressed to:the last known residential address reflected in
the Company’s records.If to the Company, addressed to:Extraction Oil & Gas,
Inc.370 17th Street, Suite 5300Denver, CO 80202Attention: General Counsel



or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.


6.2 Applicable Law; Submission to Jurisdiction.


(a) This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Colorado, without regard to conflicts of laws
principles thereof.


(b) With respect to any claim or dispute related to or arising under this
Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in the State of
Colorado.


6.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.


6.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.


6.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


6.6 Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.


6.7 Affiliate. As used in this Agreement, the term “affiliate” as used with
respect to a particular person or entity shall mean any other person or entity
which owns or controls, is owned or controlled by, or is under common ownership
or control with, such particular person or entity.


6.8 Successors; Assigns; Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the Company and any successor of the
Company. In addition, the Company may assign this Agreement to any other
affiliate of the Company at any time without the consent of Executive, and any
assign of the Company shall be deemed to be the Company for purposes of this
Agreement. Except as provided in the foregoing sentences of this Section 6.8,
this Agreement and the rights and obligations of the parties hereunder are
personal, and neither this Agreement nor any right, benefit, or obligation of
either party hereto shall be subject to voluntary or involuntary assignment,
alienation, or transfer, whether by operation of law or otherwise, without the
prior written consent of the other party. Each affiliate of the Company shall be
a third party



--------------------------------------------------------------------------------

EXHIBIT 10.6
beneficiary of, and may directly enforce, Executive’s obligations under Article
II, Article III and Article IV of this Agreement.


6.9 Term. Termination of this Agreement shall not affect any right or obligation
of any party which is accrued or vested prior to such termination. Without
limiting the scope of the preceding sentence, the provisions of Articles II,
III, IV, and V of this Agreement shall survive any termination of Executive’s
employment relationship and/or of this Agreement.


6.10 Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect.


6.11 Modification; Waiver. Any modification to or waiver of this Agreement will
be effective only if it is in writing and signed by the parties to this
Agreement.


[Signatures begin on next page.]







--------------------------------------------------------------------------------

EXHIBIT 10.6
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

EXTRACTION OIL & GAS, INC.By:Name:Title:EXECUTIVE





































































SIGNATURE PAGE TO
RESTRICTIVE COVENANT AGREEMENT

